1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please see
 2   Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions. Please
 3   also note that this electronic memorandum opinion may contain computer-generated errors or other
 4   deviations from the official paper version filed by the Court of Appeals and does not include the
 5   filing date.

 6        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 7 KENNETH ORTHMAN,

 8          Petitioner-Appellee,

 9 v.                                                                                  NO. 31,260

10 KRISTI ORTHMAN,

11          Respondent-Appellant.

12 APPEAL FROM THE DISTRICT COURT OF UNION COUNTY
13 John M. Paternoster, District Judge

14 Beck & Cooper
15 Robert O. Beck
16 Clayton, NM

17 for Appellee

18 Donald Schutte
19 Tucumcari, NM

20 for Appellant

21 Kamm & McConnell, LLC
22 Terrence R. Kamm
23 Raton, NM

24 Guardian Ad Litem
 1                           MEMORANDUM OPINION

 2 VANZI, Judge.

 3       Summary dismissal was proposed for the reasons stated in the notice of

 4 proposed summary disposition. No memorandum opposing summary dismissal has

 5 been filed, and in fact, Appellant has filed a Consent to Proposed Disposition.

 6 Mandate shall issue forthwith.

 7       DISMISSED.

 8       IT IS SO ORDERED.


 9                                     __________________________________
10                                     LINDA M. VANZI, Judge

11 WE CONCUR:



12 _________________________________
13 CELIA FOY CASTILLO, Judge



14 _________________________________
15 RODERICK T. KENNEDY, Judge


                                          2